Per Curiam.
This is an application for a peremptory writ of mandamus commanding and enjoining Hon. Charles J. Carrick, judge of the First District Court of Jersey City, to enter judgment for possession in favor of the plaintiffs and against the defendants for the garage at Nos. 130 and '132 Charles street, Jersey City, New Jersey. The First District Court permitted the tenants, the defendants, to pay into' court after the return day of the summons, the rent, which became due on-November 1st, 1923, and dismissed the action. It is elementary learning that an act of mandamus never lies to review a decision of a lower court simply because it is a wrong decision; as was said by Chief Justice Kirkpatrick, in the case of Squier v. Gale, 6 N. J. L. 158, a mandamus will lie to an inferior court to command them to proceed to judgment, yet it will not lie to command them to proceed to« any particular judgment. The case of Zweig v. Tiffany, 111 Atl. Rep. 263, is not in point.
The application for a mandamus is denied, with costs.